DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/17/2021.  As directed by the amendment: claims 1, 3, 4, 6-8, 11, 14 and 16-18 have been amended, claims 2 and 5 have been cancelled and no new claims have been added. Thus, claims 1, 3, 4 and 6-18 are presently pending in this application, and currently examined in the Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4 and 6-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was consisting of an electrospun biodegradable polymer mesh” (emphasis added); however this parameter was never mentioned in the originally filed disclosure.  The only time the word “consisting” is ever mentioned in the originally filed specification is on page 5, line 8, and states “In one embodiment, the panels consist essentially of the matrix” (emphasis added); and on page 13, lines 11-14, it is stated that the term “matrix” “refers to a porous structure suitable for being seeded with cells, retaining the cells within the matrix when implanted in a vascular environment”. Moreover, lines 8-10, of page 5, further state “In other embodiment, the matrix is formed of coated on the scaffold (for example, by means of electrospinning…”.  However, nowhere in the entire specification is it ever disclosed that the sidewall panels “consist of”, or even consist essentially of, an electrospun biodegradable polymer mesh, as currently set forth in claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4 and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 7 of claim 1 recites the limitation of “the panels”; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome the rejection, and keep claim terminology consistent, it is suggested the word “sidewall” be added between the words “the” and “panels”. 
Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
It is also to be noted that the claimed invention of the current application at hand is “An intravascular cell therapy device”, and only the claimed structure of the inventive device, Le. the intravascular cell therapy device, bears patentable weight; other devices and their structure will only be considered to the extent that they further define the claimed structure of the intravascular cell therapy device, however will not hold patentable weight. Thus, the balloon catheter and elongated delivery catheter, and structure related to these devices, as set forth in claims 12-15, do not hold patentable weight, and will only be considered to the extent that they further define the final structure of the intravascular cell therapy device.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Looi et al. (US PG Pub. 2008/0138378), hereinafter Looi, in view of Johnson et al. (US PG Pub. 2015/0086607), hereinafter Johnson.
Regarding claims 1, 6 and 16-18, Looi discloses an intravascular cell therapy device (10), for example illustrated in Figure 13G, comprising a scaffold (12) that is radially adjustable between a contracted orientation and an expanded orientation ([0060], Lines 2-3 & [0080], Lines 1-2), the scaffold (12) comprises a plurality of sidewall panels (32) arranged around a longitudinal axis of the scaffold, and adjustable couplings (37b) between the sidewall panels (32) configured for adjustment of/to bias the scaffold (12) between the expanded orientation and the contracted orientation, illustrated in Figures 12A-12C ([0076]), the scaffold, specifically the sidewall panels, being seeded with cells ([0064], Lines 1-2), wherein the cells are capable of producing a therapeutic factor, such as growth factors, cytokines, biopharmaceutical products, and/or proteins, and/or are proangiogenic cells ([0025], Lines 4-5; [0026]; [0027]; [0032] & [0064], Last 3 lines); but does not specifically disclose the sidewall panels consist of an electrospun biodegradable polymer mesh which degrades in a vascular environment, however Looi does state the cells can be seeded on the scaffold/sidewall panels by any suitable method, and that a porous surface would increase the ability of the cells to be seeded and retained ([0064], Lines 1-2 & [0065], Lines 1-5). 
	However, Johnson teaches that biodegradable polymer electrospun scaffolds are an ideal matrix for three-dimensional cell culturing/seeding used in vascular implants ([0003]), and that biodegradable polymer materials allow for slow degradation while the body rebuilds native tissue and eventually is completely resorbed, thereby not requiring removal and/or having a foreign body/material permanently implanted in the body ([0024]).
	In view of the teachings of Johnson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the scaffold/sidewall panels, of the intravascular cell therapy device of Looi, to consist of an electrospun biodegradable polymer mesh, as claimed, since electrospun mesh/scaffolds provide an ideal matrix for cell seeding/culturing, and biodegradable polymer materials allow for slow degradation while native tissue is rebuilt, eventually being completely resorbed, thereby not requiring removal and/or having a foreign body/material in the body.
Regarding claims 3 and 4, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches the scaffold (12), in the expanded orientation, comprises a conical distal part (CDP) and a cylindrical proximal part (PP), illustrated in Figure 13G and modified figure 13G, below (Looi: [0060], Line 7).

    PNG
    media_image1.png
    415
    803
    media_image1.png
    Greyscale

Regarding claim 7, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches the adjustable couplings (37b) between the sidewall panels (32) are adjustable between an inwardly folded configuration when the scaffold is in the contracted orientation, illustrated in Figure 12B, and an unfolded extended configuration when the scaffold is in the expanded orientation, illustrated in Figure 12C.
Regarding claim 9, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches the sidewall panels (32) have a generally triangular shape, illustrated in Figure 13A (Looi: [0078], Lines 3-5); and though it is not specifically disclosed that the scaffold (12) has a conical shape, Looi does state that the scaffold (12) “can comprise any shaped structure” and that it can be non-symmetrical (Looi: [0060], Lines 9-12). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape for the scaffold, of the intravascular cell therapy device of Looi in view of Johnson, including it having a conical shape, since Looi discloses that the scaffold can comprise any shape; and a change in form/shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04).
Regarding claims 10 and 11, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches the scaffold (12) has a conical distal part (CDP) and a cylindrical proximal part (PP), illustrated in Figure 13G and modified figure 13G, above (Looi: [0060], Line 7), and in which each sidewall panel (32) comprises a distal triangular part (DTP) and a proximal rectangular part (PRP) that are integrally formed, illustrated in Figure 13C and modified figure 13C, below (Looi: [0078], Lines 3-5).

    PNG
    media_image2.png
    367
    286
    media_image2.png
    Greyscale

Regarding claim 12, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches and the scaffold (12) is configured for transluminal delivery and vascular deployment using a balloon (54) catheter (56), illustrated in Figures 12A-12C (Looi: [0076], Lines 1-9).
Regarding claims 13-15, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches an elongated delivery catheter (56) for delivery of the scaffold (12), illustrated in Figure 12A; and though all the limitations set forth for the delivery catheter are not specifically taught by Looi, as mentioned above, only the claimed structure of the final inventive device, i.e. the intravascular cell therapy device, holds patentable weight, and all other structure is considered to the extent that it further defines the final structure of the intravascular cell therapy device.  Thus, inasmuch as only the final structure of the inventive device/intravascular cell therapy device bears patentable weight, Looi in view of Johnson disclose all the structural limitations set forth for the final structure of the intravascular cell therapy device, which would be capable of being, i.e. has the physical structural ability to be, delivered/implanted by said elongated delivery catheter, and therefore Looi in view of Johnson anticipates the claims.
Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim 1 (as currently amended) as being unpatentable over the prior art of Looi in view of Johnson, stating every element of the claim has not be taught, specifically the newly added limitation of each sidewall panel consisting of an electrospun biodegradable polymer mesh.  Examiner respectfully disagrees with Applicant’s assertion.  Firstly, as mentioned above in the 112(a)/1st paragraph rejection section, there is no support in the originally field disclosure for the newly added limitation of each sidewall panel consisting of an electrospun biodegradable polymer mesh.  The originally filed specification, of the current application at hand, on page 5, line 8, discloses that in an embodiment “the panels consist essentially of the matrix” (emphasis added); and on page 13, lines 11-14, it is stated that the term “matrix” “refers to a porous structure suitable for being seeded with cells, retaining the cells within the matrix when implanted in a vascular environment”. Moreover, lines 8-10, of page 5, further state “In other embodiment, the matrix is formed of coated on the scaffold (for example, by means of electrospinning…”.  However, nowhere in the entire specification, of the current application at hand, is it ever disclosed that the sidewall panels “consist of”, or even consist essentially of, an electrospun biodegradable polymer mesh, as set forth in claim 1.  Moreover, as disclosed above in the 103 rejection section, though Looi does not specifically disclose the sidewall panels consist of an electrospun biodegradable polymer mesh, it is stated that the cells can be seeded on the scaffold/sidewall panels by any suitable method, and that a porous surface would increase the ability of the cells to be seeded and retained (Looi: [0064], Lines 1-2 & [0065], Lines 1-5).  Furthermore, the secondary reference of Johnson teaches that biodegradable polymer electrospun scaffolds are an ideal matrix for three-dimensional cell culturing/seeding used in vascular implants (Johnson: [0003]), and that biodegradable polymer materials allow for slow degradation while the body rebuilds native tissue and eventually is completely resorbed, thereby not requiring removal and/or having a foreign body/material permanently implanted in the body (Johnson: [0024]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the scaffold/sidewall panels, of the intravascular cell therapy device of Looi, to be made of/consist of an electrospun biodegradable polymer mesh, since electrospun mesh/scaffolds provide an ideal matrix for cell seeding/culturing, and biodegradable polymer materials allow for slow degradation while native tissue is rebuilt, eventually being completely resorbed, thereby not requiring removal and/or having a foreign body/material in the body, as taught by Johnson.  Therefore, the rejection of independent claim 1 as being unpatentable over the prior art of Looi in view of Johnson is deemed to be proper, and the rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/DINAH BARIA/Primary Examiner, Art Unit 3774